Citation Nr: 0030508	
Decision Date: 11/22/00    Archive Date: 12/01/00

DOCKET NO.  99-10 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased (compensable) rating for otitis 
media.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Helinski, Counsel


INTRODUCTION

The veteran had active military service from September 1945 
to September 1947.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which denied the benefit sought 
on appeal.  


REMAND

The veteran contends that he is entitled to a compensable 
rating for his service-connected otitis media.  The Board 
finds that for the reasons set forth below, additional 
development is needed before the Board may proceed with 
appellate disposition.

A brief review of the procedural history of this appeal 
reveals that in an October 1947 rating decision, the veteran 
was awarded service connection for otitis media, suppurative, 
chronic, and a 10 percent rating was assigned from September 
1947.  In a November 1948 rating decision, the disability 
rating was reduced from 10 percent to noncompensable, 
effective from January 1949, based on medical evidence that 
the suppurative process in the ear had ceased.  That rating 
has remained in effect.  

In August 1997, the veteran filed a claim for a compensable 
rating for his service-connected otitis media.  The veteran 
stated that he presently suffered from bilateral tinnitus, 
bleeding from his ears, and pain.  The RO denied the 
veteran's claim in a February 1998 rating decision.  The 
veteran disagreed with that decision, and initiated this 
appeal.

The Board notes that during the pendency of this appeal, the 
schedular criteria for evaluating diseases of the ear were 
amended, effective May 11, 1999.  See Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991) (where the law or regulation 
changes after a claim has been filed or reopened but before 
the appeal process has been concluded, the version most 
favorable to appellant should and will apply unless Congress 
provided otherwise).  However, the statement of the case in 
this appeal was issued in March 1999, just prior to the 
effective date of the amended regulations.  The Board has 
reviewed both the former and current version of the rating 
criteria for evaluating diseases of the ear, and finds that 
they are substantially different, such that this matter must 
be returned to the RO to consider both versions of the rating 
criteria, and apply the more favorable result. 

The former version of the rating criteria for evaluating 
otitis media stated that otitis media, suppurative, chronic, 
was to be assigned a 10 percent rating during the continuance 
of the suppurative process.  38 C.F.R. § 4.87a, Diagnostic 
Code 6200 (1999).  A note to that diagnostic code provision 
stated "[t]o be combined with ratings for loss of hearing."  
Id.  

The current version of the rating criteria for evaluating 
otitis media prescribe that chronic suppurative otitis media, 
mastoiditis, or cholesteatoma (or any combination), warrants 
a 10 percent rating during suppuration, or with aural polyps. 
38 C.F.R. § 4.87, Diagnostic Code 6200 (2000).  A note to 
that provision states "[e]valuate hearing impairment, and 
complications such as labyrinthitis, tinnitus, facial nerve 
paralysis, or bone loss of skull, separately."  Id.  

In short, it appears that the former version combined the 
rating for otitis media with ratings for hearing loss, while 
the current version indicates that hearing impairment and 
other related disorders are to be rated separately. 

A brief review of the medical evidence indicates that while 
the veteran does not appear to currently have any suppuration 
in his ear, he has blood of unknown etiology in his ear, and 
has been diagnosed with hearing loss.  It is unclear from the 
record what symptoms, if any, are related to the veteran's 
service-connected otitis media.  Additionally, the 
audiological examination of record is not sufficient for 
rating purposes, in that it does not provide average hearing 
impairment based on puretone threshold for each ear, and also 
does not provide speech discrimination results. 

Therefore, in light of the foregoing, this matter is hereby 
REMANDED to the RO for the following:

1.  The RO should contact the veteran and 
his representative and inquire whether 
the veteran has received any additional 
treatment for his ears since the most 
recent medical evidence of record dated 
in August 2000.  Any pertinent VA medical 
records that are not already associated 
with the veteran's claims file should be 
obtained and made a part of the record.  
Likewise, any pertinent private medical 
records of which the VA is put on notice, 
should be obtained and made part of the 
record.  All attempts to request records 
should be clearly documented in the 
veteran's claims file. 

2.  The veteran should be afforded an 
examination with an appropriate 
specialist to ascertain the current 
nature and severity of his service-
connected otitis media, as well as any 
current hearing loss.  The examiner is 
specifically requested to comment on 
whether any current problems, including 
the veteran's hearing loss and the 
complaints of blood in his ear, are in 
any way related to his service-connected 
otitis media.  The examiner is to conduct 
an audiological examination, and record 
the average hearing impairment based on 
puretone threshold for each ear, and also 
the results of speech discrimination 
results, using the Maryland CNC Test.  
The claims folder should be made 
available to the examiner to review.

3.  When the requested development has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence, and considering both 
the former and current versions of the 
rating criteria for otitis media and 
hearing loss.  If the benefit sought is 
not granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, which 
clearly sets forth all pertinent laws and 
regulations, specifically the former and 
current versions of the rating criteria 
for evaluating otitis media and hearing 
loss, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.




		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 5 -


